                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL


Case No.:        CV 18-07993-AB (JPRx)                         Date:   October 26, 2018


Title:     Anastacia Ramirez v. Little Caesars Enterprises Inc.


 Present: The Honorable        ANDRÉ BIROTTE JR., United States District Judge
                   Carla Badirian                                Chia Mei Jui
                   Deputy Clerk                                 Court Reporter

      Attorney(s) Present for Plaintiff(s):         Attorney(s) Present for Defendant(s):
                Suzanne E Rand-Lewis                          Marcia C Rodriguez

 Proceedings:      1) DEFENDANT’S MOTION TO QUASH FOR INSUFFICIENT
                   SERVICE OF SUMMONS ON INDIVIDUAL DEFENDANT
                   AMANDA KIRKPATRICK [16];
                   2) DEFENDANT’S MOTION TO QUASH FOR INSUFFICIENT
                   SERVICE OF SUMMONS ON INDIVIDUAL DEFENDANT
                   RUBY RODRIGUEZ [17];
                   3) DEFENDANT LITTLE CAESAR ENTERPRISES, INC.'S
                   MOTION TO DISMISS INDIVIDUAL DEFENDANTS RUBY
                   RODRIGUEZ AND AMANDA KIRKPATRICK [18];
                   4) PLAINTIFF'S MOTION TO REMAND CASE TO STATE
                   COURT; REQUEST FOR REIMBURSEMENT OF COSTS AND
                   FEES IN THE AMOUNT OF $20,250.00 [34]
      The Courtroom Deputy Clerk distributes the Court’s tentative rulings prior to the
case being called.

      The Court having carefully considered the papers and the evidence submitted by
the parties, and having heard the oral argument of counsel, hereby takes the motions
under submission.


                                                                                     1    :    00
CV-90 (12/02)                       CIVIL MINUTES - GENERAL             Initials of Deputy Clerk CB
